DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
In regard to claims 1-2, 6, 10, 12, 14, 16, and 20, the phrase "in response to an example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6-7 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (USPGPUB 2014/0316715 – applicant cited). In regard to claims 1 and 20, Choi discloses a blood glucose measurement method of automatically determining a blood glucose unit (Figs. 1-3 and associated descriptions), the blood glucose measurement method comprising: detecting a change in country information of a blood glucose measurement device by monitoring at least one of a user input and a region in which the blood glucose measurement device is positioned (steps S210-S230, Fig. 1 and associated descriptions; [0021-0022]; smart phone, [0028-0029]; claims 1-5); determining a blood glucose unit corresponding to new country information (step S230, Fig. 1 and associated descriptions; [0024]), in response to an example in which a change in the country information is detected (indefinite language, see 35 USC 112 rejection above)  and providing blood glucose data measured with respect to a user using the determined blood glucose unit (step S240, Figs. 1 and 3 and associated descriptions; [0025-0026]).
In regard to claim 2, Choi discloses changing the country information to a country indicated by the region in which the blood glucose measurement device is positioned ([0022]), in response to an example in which the country indicated by the region changes (indefinite language, see 35 USC 112 rejection above).
In regard to claim 3, Choi discloses calculating position estimation information with respect to the blood glucose measurement device; and determining a change in the country information based on a comparison between the position estimation information 
In regard to claim 6, Choi discloses changing the country information of the blood glucose measurement device to a country corresponding to a new geographical position of the blood glucose measurement device ([0021-0022]), in response to an example in which the new geographical position is maintained longer than a threshold period (indefinite language, see 35 USC 112 rejection above).
In regard to claim 7, Choi discloses an expression unit corresponding to a country in which the blood glucose measurement device is positioned to be the blood glucose unit within a predetermined period close to a current point in time ([0022-0026]).
In regard to claim 16, Choi discloses selecting one unit from a plurality of blood glucose units based on the user input ([0014]; [0022-0024]), in response to an example in which a new country supports the plurality of blood glucose units (indefinite language, see 35 USC 112 rejection above); and determining the selected unit to be the blood glucose unit ([0014]; [0022-0024]).
In regard to claim 17, Choi discloses initializing the blood glucose unit when the blood glucose measurement device senses blood glucose data for the first time ([0028-0029]; steps S210-S220, Fig. 1 and associated descriptions).
In regard to claim 18, Choi discloses sensing blood glucose data measured with respect to the user, from a test strip inserted into a blood glucose measurement module connected to the blood glucose measurement device; and visualizing the sensed blood glucose data using the determined blood glucose unit (Fig. 1 and associated descriptions).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-3, 6-7 and 16-20 above, and further in view of Johnson et al. (USPN 8,861,804). In regard to claims 3 and 4, Choi discloses all the claimed limitations except receiving a global navigation satellite system (GNSS) signal; and calculating position estimation information of the blood glucose measurement device based on the received GNSS signal; and identifying Internet Protocol (IP) address information assigned with respect to a computer network of the blood glucose measurement device, in response to an access to the computer network; and calculating the position estimation information based on the identified IP address information.
Johnson teaches a smart phone associated step/ function comprises receiving a global navigation satellite system (GNSS) signal; and calculating position estimation information of smart phone based on the received GNSS signal; and identifying Internet Protocol (IP) address information assigned with respect to a computer network of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calculating step/ function (Choi) with the smart phone based location calculating step/function as taught by Johnson to yield predictable results, since both steps/ functions are performed by smart phones and one of ordinary skill in the art would have recognized that GNSS or IP address are alternative equivalent information for position/ location calculation. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-3, 6-7 and 16-20 above, and further in view of Iyengar et al. (USPGPUB 2014/0262828 – applicant cited). In regard to claim 8, Choi discloses detecting a change in the country information based on a comparison between the identified country code and current country information of the blood glucose measurement device.(Fig. 1 and associated descriptions) but does not specifically  disclose identifying a country code from a test strip, in response to an input of inserting the test strip; and 
Iyengar teaches a blood glucose measurement device (Figs. 1-7 and associated descriptions) comprise a test strip encoded with regional or country coding and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (Choi) to incorporate the country information identification step/ function as taught by Iyengar, since both devices/ methods are test strip based glucose monitoring systems and one of ordinary skill in the art would have recognized that the test strip also provides country/ region information for detecting the change of country information. The rationale would have been to identify the country information based on locally acquired test strips.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-3, 6-7 and 16-20 above. In regard to claims 9-12, Choi discloses the unit of glucose value utilized in different counties are different (e.g. mg/dl for Korea and mmol/l for Slovenia, [0024]). Choi does not specifically disclose obtaining a target blood glucose value from the user input; and determining the blood glucose unit based on the obtained target blood glucose value; determining a first unit to be the blood glucose unit, in response to an example in which the obtained target blood glucose value is within a first range; and determining a second unit different from the first unit to be the blood glucose unit, in response to an example in which the obtained target blood glucose value is within a second range different from the first range; determining the blood glucose unit based on a number of digits of the obtained target blood glucose value; and determining a first unit to be the blood glucose unit, in response to an example in which a number of digits of the obtained target blood glucose value exceeds a first threshold number of digits; and determining a second unit to be the blood glucose unit, in response to an example in which the number of digits of the obtained target blood glucose value is less than a second threshold number of digits. However, it is commonly known in the art that “1 mmol/L = 18.0182 mg/dL or 1 mg/dL = 0.055 mmol/L” (e.g. see Kovatchev, USPGPUB 2003/0212317) and the normal/ abnormal ranges of glucose level is greatly different between the expression units of mmol/L and mg/dL (e.g. common ranges of glucose value of 60-200 mg/dL = 3.33-11.1 mmol/L). Therefore, the range or number of digits of the glucose value is indicative/ represents the country-associated unit (e.g. Korea or Slovenia, see [0024] of Choi). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the range, number of digits, and/or associated threshold values of the glucose level. The rationale would have been to analyze the range, number of digits, and/or associated threshold values of the glucose level in order to determine the country-associated glucose unit.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi and Iyengar as applied to claim 8 above, and further in view of Groll (USPN 7,645,421). In regard to claim 13, Choi as modified by Iyengar discloses reading the encoded country information from the test strip and detecting a change in the country information (referring to claim 8 above) but does not specifically disclose identifying optical recognition information associated with a test strip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the test strip reading step/ function (Choi as modified by Iyengar) with the optical scanning techniques as taught by Groll to yield predictable results, since both devices are test strips and one of ordinary skill in the art would have recognized that optical scanning techniques is an alternative equivalent reading technique to obtain information from the test strip. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-3, 6-7 and 16-20 above, and further in view of McDorman et al. (USPGPUB 2015/0224247). In regard to claim 14, Choi discloses the bio-data measuring device is manufactured in China and is exported to Korea or Slovenia, which uses different unit for glucose value and the user can select the country in the settings ([0024]) but does not specifically disclose requesting expression unit definition information corresponding to the new country information from a server; and determining the blood glucose unit to be an expression unit of blood glucose defined by the expression unit definition information, in response to an example in which the expression unit definition information limits the expression unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method (Choi) to incorporate the request and download steps/ functions of the glucose system between a server and a smart phone as taught by McDorman, since both devices are glucose monitors and one of ordinary skill in the art would have recognized that the glucose monitor manufacturer may store system-related information in a server for a user/ smart phone to download the information (see McDorman) and the manufacturer should provide the latest lists of country associated glucose unit information to the smart phone/ glucose monitoring system for the user. The rationale would have been to provide the latest lists of country associated glucose unit information to the user. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-3, 6-7 and 16-20 above, and further in view of Davis (USPGPUB 2014/0122150). In regard to claim 15, Choi discloses all the claimed limitations except detecting a change in the country information based on at least one of a network service provider to which the blood glucose measurement device is connected, a subscriber identity module (SIM) card, and a user setting language.
Davis teaches a smart phone and associated functions, which the country information is determined based on at least one of a network service provider to which the smart phone is connected ([0038]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao (USPGPUB 2014/0231252 – applicant cited) teaches portable glucose meter (GM) having a test strip port (Figs. 1-4) and a global positioning means can be used to determine the location of the combination and the user and to set measured "units" to the customs of the country where the combination and user are located ([0039]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791